           Case 1:20-cv-04771-GHW Document 30 Filed 11/25/20 Page 1 of 3

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 11/25/20
----------------------------------------------------------------- X
                                                                  :
MARIO PASSANTE,                                                   :
                                                                  :
                                                  Plaintiff,      :          1:20-cv-4771-GHW
                                                                  :
                              -against-                           :               ORDER
                                                                  :
LUZZO’S 211, LLC and MICHELE IULIANO,                             :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         The Court has been advised that the parties have reached a settlement in this case, which

includes claims arising under the Fair Labor Standards Act (the “FLSA”). The parties are directed to

proceed in one of the two ways described below. The first alternative describes the process that the

parties must follow if they wish to dismiss FLSA claims with prejudice. The second alternative

describes a process that the parties may follow if they wish to dismiss FLSA claims without prejudice.

         (1)       Judicial Approval and Order of Dismissal of FLSA Claims with Prejudice under Rule 41(a)(2).

In light of the decision of the Second Circuit Court of Appeals in Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199 (2d Cir. 2015), which held that the FLSA falls within the “applicable federal

statute” exception to Federal Rule of Civil Procedure 41(a)(1)(A), the parties cannot dismiss claims

arising under the FLSA with prejudice pursuant to Rule 41(a)(1)(A). The holding of Cheeks does not

apply to claims arising under any statute other than the FLSA. As a result, in order to dismiss an

FLSA claim with prejudice, the parties must seek court approval of the proposed dismissal under Rule

41(a)(2). In order to seek such approval, the parties are directed to proceed as follows:

         (a) First, the parties are ORDERED to discuss whether they are willing to consent, under

28 U.S.C. § 636(c), to conducting all further proceedings before the assigned Magistrate Judge.
           Case 1:20-cv-04771-GHW Document 30 Filed 11/25/20 Page 2 of 3



If both parties consent to proceed before the Magistrate Judge, the parties must, no later than two

weeks from the date of this order file on ECF a fully executed Notice, Consent, and Reference of a

Civil Action to a Magistrate Judge form, a copy of which is attached to this order (and is also

available at https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). The executed form

should be filed on ECF as a “Proposed Order,” and be described using the “Consent Order” filing

event in accordance with ECF Rule 13.18. If the Court approves that form, all further proceedings,

including the evaluation of the proposed settlement, will then be conducted before the assigned

Magistrate Judge rather than before me. Any appeal would be taken directly to the United States

Court of Appeals for the Second Circuit, as it would be if the consent form were not signed and so

ordered.

         If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter, no later than two weeks from the date of this

order, advising the Court that the parties do not consent, but without disclosing the identity of

the party or parties who do not consent. The parties are free to withhold consent without

negative consequences.

         (b) Second, if the parties do not consent to conduct all further proceedings before the

assigned Magistrate Judge, they shall instead submit to the Court by three weeks from the date of

this order a joint motion via ECF setting forth their views as to why their settlement is fair and

should be approved. The motion must address the considerations detailed in Wolinsky v. Scholastic

Inc., 900 F. Supp. 2d 332 (S.D.N.Y. 2012), and must include a copy of the settlement agreement

itself, attached as an exhibit. The parties are advised that the Court will not approve settlement agreements that

contain a confidentiality provision, and that the Court will not permit the parties to file any portion of any document

related to the Court’s evaluation of the proposed settlement under seal unless they have first made a particularized

showing of the need for the relevant information to be sealed that rebuts the presumption of public access to judicial


                                                            2
             Case 1:20-cv-04771-GHW Document 30 Filed 11/25/20 Page 3 of 3



documents.

        If the settlement includes attorney’s fees, the parties should also address the reasonableness

of the fees to be awarded under the framework set forth in Goldberger v. Integrated Resources, Inc., 209

F.3d 43, 50 (2d Cir. 2000). Plaintiffs’ attorneys must also attach as an exhibit detailed attorney time

records for the Court’s review, as the Second Circuit “encourage[s] the practice of requiring

documentation of hours as a ‘cross check’” even in cases in which the fees awarded are a percentage

of the total award. Id. (citation omitted).

        Stipulation of Dismissal Without Prejudice under Rule 41(a)(1)(A). The court in Cheeks expressly

reserved decision with respect to voluntary dismissals of FLSA claims without prejudice under Rule

41(a)(1)(A). As a result, the Court will accept a stipulation of dismissal under Rule 41(a)(1)(A), so

long as the parties’ stipulation of dismissal dismisses claims arising under the FLSA without prejudice.

If the parties wish to resolve the case by a stipulation that dismisses FLSA claims without prejudice

under Federal Rule of Civil Procedure 41(a)(1)(A), they are directed to submit such a stipulation by

two weeks from the date of this order. The executed stipulation should be filed on ECF as a

“Proposed Order,” and be described using the “Stipulation of Voluntary Dismissal” filing event in

accordance with ECF Rule 13.18.

       SO ORDERED.

 Dated: November 25, 2020                               _____________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    3
